Citation Nr: 0605268	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-15 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.  He died in August 1998.  The appellant is the 
veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 decision rendered by the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In May 2005, the appellant was scheduled to testify at a 
hearing at the RO before a Veterans Law Judge.  Appellant 
cancelled the hearing and requested that the veteran's claims 
file be forwarded to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to appellant's claim for service connection for the 
cause of the veteran's death.  At the time of his death, the 
veteran was service-connected for asthma, rated as 10 percent 
disabling.  He died in August 1998, while vacationing in 
Saint-Barthelemy, West Indies.  Associated with the claims 
folder is a statement from Dr. Pierre Rouard.  The document 
requires translation and consideration of such by the RO 
prior to appellate review by the Board.  38 U.S.C.A. § 5103A 
(West 2002).  

Moreover, on a VA Form 646, the appellant's service 
representative noted that the veteran received medical 
treatment prior to his death at a VA medical center.  In 
addition, the representative posits that the veteran's 
doctors opined that there was a relationship between his 
service-connected asthma and the cause of his death.  These 
records have yet to be associated with the appellant's claims 
file.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 
3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following development:  

1.  The RO should undertake to have the 
statement of Dr. Pierre Rouard translated 
from French into English.  

2.  The RO should obtain the veteran's 
outstanding treatment records, if any, 
from the Northport VAMC, following the 
procedures set forth in 38 C.F.R. § 3.159 
(2005).  

3.  The RO should request that the 
appellant provide specific information, 
and, if needed, authorization concerning 
any additional, outstanding records of 
pertinent medical treatment since 
discharge from service.  After the 
appellant has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the appellant, a notation to that effect 
should be inserted in the file.  The 
appellant and her representative are to 
be notified of unsuccessful efforts in 
this regard, in order that the appellant 
be provided the opportunity to obtain and 
submit those records for VA review. 

4.  Then, and only if additional relevant 
medical evidence is obtained, the RO 
should arrange for a VA cardiologist to 
review the veteran's entire claims file, 
to include the service medical records, 
and offer opinions as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) as to whether the 
veteran's service-connected asthma, or 
any other incident of service, 
contributed substantially or materially 
to cause the veteran's death.  A complete 
rationale should be given for the medical 
opinions expressed and incorporated in a 
written statement that is to be 
associated with the veteran's claims 
file. 

5.  After completing the requested 
actions, the RO should readjudicate the 
claim of service connection for the cause 
of the veteran's death in light of all 
pertinent evidence (to include all that 
added to the claims file since the RO 
certified the appeal to the Board) and 
legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the appellant and her representative an 
appropriate Supplemental Statement Of the 
Case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

